 
 
IV 
108th CONGRESS
2d Session
H. RES. 857 
IN THE HOUSE OF REPRESENTATIVES 
 
November 17, 2004 
Mr. McDermott (for himself, Mr. Inslee, Mr. Dicks, Mr. Larsen of Washington, Mr. Smith of Washington, Ms. Dunn, Mr. Hastings of Washington, Mr. Nethercutt, and Mr. Baird) submitted the following resolution; which was referred to the Committee on Government Reform
 
RESOLUTION 
Congratulating the Seattle Storm for winning the 2004 Women’s National Basketball Association Championship. 
 
Whereas on October 12, 2004, at Key Arena in Seattle, Washington, the Seattle Storm defeated the Connecticut Sun 74 to 60 in the third game of the Women’s National Basketball Association Finals; 
Whereas the Storm’s championship victory was the first for a major professional sports team in Seattle since the Seattle Supersonics’ 1979 National Basketball Association Championship, a 25-year drought; 
Whereas Storm Coach Anne Donovan became the first female coach to guide her team to a Women’s National Basketball Association title; 
Whereas the Storm finished the 2004 season with a 20–14 record in the regular season and a 6–2 record in the Women’s National Basketball Association Playoffs, a remarkable improvement from their 6–26 record during their inaugural season in 2000; 
Whereas several thousand people crowded Seattle’s Westlake Center to celebrate the victory on Friday, October 15, 2004; 
Whereas Key Arena sold 17,702 tickets for each of the Storm’s two home games during the Women’s National Basketball Association Finals, both sellouts; and 
Whereas the entire State of Washington is proud of the accomplishments of the entire Storm organization and the dedication of the Storm fans, whom Coach Donovan called the absolute best in the world throughout the 2004 season: Now, therefore, be it 
 
That the House of Representatives— 
(1)congratulates the Seattle Storm for their remarkable season and for winning the 2004 Women’s National Basketball Association Championship; and 
(2)directs the Clerk of the House to transmit an enrolled copy of this resolution to the owner of the Seattle Storm and the commissioner of the Women’s National Basketball Association. 
 
